UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-03916 Name of Registrant: Vanguard Specialized Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: January 31 Date of reporting period: April 30, 2013 Item 1: Schedule of Investments Vanguard Energy Fund Schedule of Investments As of April 30, 2013 Market Value Shares ($000) Common Stocks (97.8%) 1 United States (58.8%) Energy Equipment & Services (10.2%) Schlumberger Ltd. 4,411,054 328,315 Baker Hughes Inc. 5,864,580 266,193 Ensco plc Class A 2,986,939 172,287 Halliburton Co. 3,913,297 167,372 National Oilwell Varco Inc. 1,250,606 81,564 SEACOR Holdings Inc. 875,753 63,151 * Weatherford International Ltd. 4,760,750 60,890 * Transocean Ltd. 1,115,307 57,405 Patterson-UTI Energy Inc. 97,500 2,056 Exchange-Traded Fund (0.6%) ^,2 Vanguard Energy ETF 663,000 74,157 Oil, Gas & Consumable Fuels (48.0%) Exxon Mobil Corp. 11,375,794 1,012,332 Chevron Corp. 5,498,855 670,915 Anadarko Petroleum Corp. 3,647,315 309,146 Cabot Oil & Gas Corp. 4,521,752 307,705 Occidental Petroleum Corp. 3,361,788 300,073 CONSOL Energy Inc. 8,555,780 287,816 Pioneer Natural Resources Co. 2,091,555 255,651 EOG Resources Inc. 1,751,591 212,223 EQT Corp. 2,628,915 197,484 * Southwestern Energy Co. 5,033,340 188,348 Noble Energy Inc. 1,526,479 172,935 Range Resources Corp. 2,224,125 163,518 * Denbury Resources Inc. 8,852,634 158,374 Marathon Petroleum Corp. 1,856,975 145,513 Valero Energy Corp. 3,600,874 145,187 Devon Energy Corp. 2,596,555 142,966 Phillips 66 2,272,254 138,494 ConocoPhillips 2,091,054 126,404 Apache Corp. 1,489,795 110,066 * Cobalt International Energy Inc. 3,790,222 105,899 Hess Corp. 1,191,899 86,031 * WPX Energy Inc. 4,228,689 66,094 Kinder Morgan Inc. 1,629,416 63,710 Marathon Oil Corp. 1,850,346 60,451 Chesapeake Energy Corp. 2,882,832 56,331 Murphy Oil Corp. 791,700 49,157 * Whiting Petroleum Corp. 1,085,355 48,298 * Newfield Exploration Co. 1,855,658 40,435 Energen Corp. 718,861 34,088 HollyFrontier Corp. 61,900 3,061 * Ultra Petroleum Corp. 115,200 2,465 Williams Cos. Inc. 27,900 1,064 Semiconductors & Semiconductor Equipment (0.0%) * First Solar Inc. 54,750 2,549 Total United States International (39.0%) Australia (0.3%) Oil Search Ltd. 3,907,545 30,147 Caltex Australia Ltd. 107,863 2,410 Woodside Petroleum Ltd. 28,434 1,109 Austria (0.0%) OMV AG 61,896 2,908 Brazil (1.6%) Petroleo Brasileiro SA ADR 9,709,620 185,939 Petroleo Brasileiro SA Prior Pfd. 385,244 3,845 Petroleo Brasileiro SA 249,132 2,383 Petroleo Brasileiro SA ADR Type A 14,900 298 Canada (9.6%) Suncor Energy Inc. 7,828,947 243,872 Canadian Natural Resources Ltd. 7,262,768 213,090 Cenovus Energy Inc. 5,100,505 152,709 Encana Corp. 7,078,325 130,595 * Tourmaline Oil Corp. 2,437,620 96,711 TransCanada Corp. 1,730,901 85,802 Canadian Oil Sands Ltd. 3,462,710 68,371 Cameco Corp. 2,573,670 50,212 Pacific Rubiales Energy Corp. 1,949,295 41,213 ^ Petrominerales Ltd. 2,260,180 12,474 * Athabasca Oil Corp. 1,519,900 10,998 Suncor Energy Inc. 240,434 7,496 Encana Corp. 182,800 3,369 Husky Energy Inc. 101,700 2,940 Canadian Oil Sands Ltd. 147,400 2,895 Canadian Natural Resources Ltd. 83,978 2,463 Enbridge Inc. 47,150 2,244 Imperial Oil Ltd. 22,300 887 Cenovus Energy Inc. 28,639 857 China (2.2%) PetroChina Co. Ltd. ADR 864,410 110,524 Beijing Enterprises Holdings Ltd. 12,171,235 91,121 China Shenhua Energy Co. Ltd. 11,588,390 41,091 CNOOC Ltd. 3,015,717 5,649 China Petroleum & Chemical Corp. 3,970,000 4,381 China Oilfield Services Ltd. 1,114,000 2,202 PetroChina Co. Ltd. 1,112,000 1,417 Finland (0.0%) Neste Oil Oyj 152,229 2,377 France (3.4%) Total SA ADR 6,557,765 329,462 Technip SA 522,614 56,056 Total SA 284,420 14,317 * Cie Generale de Geophysique - Veritas 72,737 1,573 Hungary (0.0%) MOL Hungarian Oil and Gas plc 33,165 2,357 India (0.8%) Reliance Industries Ltd. 5,738,559 84,067 Oil & Natural Gas Corp. Ltd. 566,512 3,442 Oil India Ltd. 200,363 2,047 Israel (0.0%) Delek Group Ltd. 3,000 791 Italy (2.5%) Eni SPA ADR 5,900,640 282,110 Eni SPA 383,149 9,144 Japan (1.7%) Inpex Corp. 28,486 137,852 JX Holdings Inc. 11,231,070 60,983 Idemitsu Kosan Co. Ltd. 24,300 2,056 Showa Shell Sekiyu KK 109,000 875 Netherlands (0.0%) * SBM Offshore NV 149,944 2,406 Norway (0.9%) Statoil ASA ADR 3,968,560 97,230 Statoil ASA 198,097 4,849 Poland (0.0%) * Polski Koncern Naftowy Orlen SA 156,453 2,429 * Grupa Lotos SA 147,504 1,777 Portugal (0.9%) Galp Energia SGPS SA 6,513,589 104,392 Russia (1.9%) Gazprom OAO ADR 13,454,943 107,155 Rosneft OAO GDR 14,271,676 97,883 Lukoil OAO ADR 103,280 6,567 Tatneft OAO ADR 78,225 2,968 AK Transneft OAO Prior Pfd. 1,010 2,041 TMK OAO GDR 128,997 1,640 Gazprom OAO 124,674 498 South Africa (0.1%) Sasol Ltd. 111,032 4,809 South Korea (0.0%) SK Holdings Co. Ltd. 15,884 2,293 Spain (1.0%) * Repsol SA 4,991,974 117,035 Thailand (0.0%) PTT PCL (Foreign) 265,500 2,965 * PTT Global Chemical PCL 347,000 867 Turkey (0.0%) Tupras Turkiye Petrol Rafinerileri AS 81,413 2,275 United Kingdom (12.1%) Royal Dutch Shell plc ADR 8,134,595 552,908 BP plc ADR 9,467,865 412,799 BG Group plc 10,160,142 171,519 Royal Dutch Shell plc Class B 4,511,199 158,244 * Ophir Energy plc 11,826,161 74,829 * Genel Energy plc 1,705,482 23,620 BP plc 2,560,926 18,557 Royal Dutch Shell plc Class A 331,150 11,274 Royal Dutch Shell plc Class A 148,798 5,061 Tullow Oil plc 10,038 157 * Cairn Energy plc 1 — Total International Total Common Stocks (Cost $7,487,949) Market Value Coupon Shares ($000) Temporary Cash Investments (2.5%) 1 Money Market Fund (0.3%) 3,4 Vanguard Market Liquidity Fund 0.142% 36,682,812 36,683 Face Maturity Amount Date ($000) Repurchase Agreement (2.1%) RBS Securities, Inc. (Dated 4/30/13, Repurchase Value $253,201,000, collateralized by U.S. Treasury Bond 0.500%-3.625%, 5/31/13- 2/15/20) 0.140% 5/1/13 253,200 253,200 U.S. Government and Agency Obligations (0.1%) 5 Fannie Mae Discount Notes 0.140% 5/22/13 200,000 200 5,6 Fannie Mae Discount Notes 0.110% 8/21/13 5,000,000 4,997 5,6 Freddie Mac Discount Notes 0.130% 9/16/13 3,000,000 2,998 Total Temporary Cash Investments (Cost $298,079) Total Investments (100.3%) (Cost $7,786,028) Other Assets and Liabilities-Net (-0.3%) 4 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $6,658,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.6% and 1.7%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $7,213,000 of collateral received for securities on loan. 5 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 6 Securities with a value of $4,398,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. GDR—Global Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. Energy Fund D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
